Citation Nr: 1502123	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of a delimiting date beyond April 23, 2012, for eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38 of the United State Code.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to June 1969.  The Veteran was determined to be permanently and totally disabled in March 1991 when he was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant in this case is the Veteran's son, who became eligible for DEA benefits at that time; the appellant's basic eligibility to DEA benefits is not in dispute in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which set the appellant's delimiting date on March [redacted], 2012-the date of his 26th birthday.  The appellant timely appealed that decision.  


FINDINGS OF FACT

1.  The appellant's 26th birthday is March [redacted], 2012, at which time he was enrolled in an educational program in a term that ended on April 23, 2012.

2.  The appellant did not begin his chosen educational program prior to August 2011, by his own admission.

3.  Regardless of his sympathetic circumstances, the appellant did not interrupt or suspend his educational program due to circumstances beyond his control.



CONCLUSION OF LAW

The criteria for an extension of the delimiting date for eligibility to DEA benefits beyond April 23, 2012, have not been met.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 35 of Title 38; per Barger, the VCAA does not apply to Chapter 35 benefits.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004). 

Nonetheless, the Board points out that the AOJ sent the appellant an April 2012 letter that explained what evidence the appellant should submit to substantiate his claim; that letter was sent prior to the last adjudication of his claim in the August 2012 statement of the case.  Additionally, he was provided the relevant regulations in the August 2012 statement of the case, and the appellant made eloquent and well-reasoned arguments relevant to the types of evidence needed to substantiate his claim in his notice of disagreement, substantive appeal, and other statements of record, demonstrating personal knowledge of the types of evidence that he needed to submit to substantiate his claim.  

The Board finds that under the circumstances outlined above the AOJ has satisfied its duties to notify and assist the appellant and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

For DEA benefits, an eligible person includes a child of a person who died of a service-connected disability or has a total disability permanent in nature due to a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021.  Each eligible person is entitled to educational assistance, with certain limits, including periods of eligibility.  See 38 U.S.C.A. §§ 3510, 3512.  In general, eligibility for a child begins on his or her 18th birthday and ends on his or her 26th birthday.  See 38 U.S.C.A. § 3512(a).  No person is eligible who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability or on or before the date of the veteran's death.  See 38 C.F.R. § 21.3040(c).  But if VA first finds that the parent from whom eligibility is derived has a service-connected total disability permanent in nature or if the death of the parent occurs after the child's 18th birthday, but before the child's 26th birthday, then such period shall end eight years after the date elected by the child to be the beginning date of entitlement, with certain inapplicable exceptions.  See 38 U.S.C.A. § 3512(a)(3), (4), (5); 38 C.F.R. § 21.3041(a)(2), (b)(2).  

A child may elect the beginning date of his or her period of eligibility, but must do so no later than the end of the 60-day period beginning on the date on which VA provides written notice of the opportunity to make such election.  See 38 U.S.C.A. § 3512(a)(3)(B); 38 C.F.R. § 21.3041(i).  In this case, the appellant selected March 21, 1991-the date on which the Veteran was informed of his TDIU rating.  However, as the appellant did not turn 18 or finish his primary schooling prior to his 18th birthday, the appellant's eligibility began running on March [redacted], 2004-the appellant's 18th birthday.  The appellant's 26th birthday is therefore March [redacted], 2012; thus, by operation of law, his delimiting date is properly March [redacted], 2012, as noted in the November 2011 letter of determination.  

The appellant does not dispute the above facts or his basic eligibility requirements.  In his February 2012 notice of disagreement, the appellant argued that due to financial hardship of his parents he began working at the age of 16 and continued working to support his parents-who filed for bankruptcy, had their house foreclosed upon, and had moving, medical and other living expenses which necessitated that the appellant work to help support his immediate family-as well as be their care-giver after his 18th birthday, until finally enrolling in his chosen educational program online in August 2011 at the age of 25.  The appellant also submitted many heartfelt arguments to the same effect in an April 2012 statement.

In his October 2012 substantive appeal, VA Form 9, the appellant reiterates many of the same points he raised in his February 2012 notice of disagreement and April 2012 statement.  He eloquently summarizes his argument by stating, "My duty to my family [as a caregiver and by employment to pay familial financial obligations], a circumstance beyond my control, clearly delayed the commencement of my graduate education."

Based on this statement, the AOJ considered the appellant's correspondence to be a request for an extension to his delimiting date and extended his delimiting date in the August 2012 statement of the case to April 23, 2012-the date of the end of his educational semester he was enrolled in at the time of his delimiting date, as appropriate under 38 C.F.R. § 21.3041(g)(2)(i).  A delimiting date beyond April 23, 2012, however, was denied, as the appellant had not shown that his educational program was interrupted or suspended for circumstances beyond his control.  

A delimiting date extension is appropriate where an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date is subject to an age limitation.  See 38 C.F.R. §§ 21.3041(g)(1) (2014). 

Extension under this provision will be the amount of months and days intervening the date the suspension began and the date the reason for the suspension ceased to exist, and the period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  Examples of circumstances that are beyond the child's control for purposes of extension of the delimiting date are: (a) service to a church in an official missionary capacity which prevented pursuit of his educational program; (b) immediate family or financial obligations beyond his control that require the child to take employment, or otherwise preclude pursuit of his educational program; (c) unavoidable conditions arising in connection with the child's employment which preclude pursuit of his educational program; (d) pursuit of his educational program is precluded by child's own illness or illness or death in his immediate family; or, (e) active duty, including active duty for training in the Armed Forces.  See 38 C.F.R. § 21.3043 (2014).  


In this case, the appellant's statements clearly invoke the examples noted in 38 C.F.R. § 21.3043(b) and (d).  The Board, however, finds that those regulations cannot provide the appellant relief in this case as the appellant has admitted that he did not interrupt or suspend his educational program for those reasons, but rather merely delayed pursuit of his educational program until August 2011 because of those reasons.  

While the Board completely understands and sympathizes with the appellant's claim and does not doubt the sincerity of his assertions, the law establishes that extensions can only be given to those eligible persons who interrupted or suspended their educational program for one of the reasons listed, but not to those persons who merely delayed beginning his chosen educational program.  The appellant's statements are clear that he never initiated or began an educational program prior to August 2011, and therefore, there was no interruption or suspension of his educational program for which VA may award an extension of his delimiting date under the law.  

The Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the appellant's claim must be denied at this time on the basis of the evidence of record.  See 38 U.S.C.A. §§ 3501, 3511, 3512, 5107; 38 C.F.R. §§ 21.3041, 21.3043.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Extension of the appellant's delimiting date beyond April 23, 2012 for eligibility for DEA benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


